Judgment unanimously affirmed, with costs. Memorandum: Respondents appeal from a judgment directing them to issue a building permit for the renovation of the second floor of a building at 400 South Clinton Street in Syracuse for use as an instructional health service facility. The sole argument raised by respondents is that petitioner’s proposed use is not authorized under the Syracuse Zoning Ordinance. We disagree. The property is situate in the “Central Business District — Office and Service District”. The applicable ordinance permits the use of property in such district for several enumerated services, including “instructional services such as music and dancing schools” (Syracuse Zoning Ordinance, part B, § IV, art 2, subd 2b). Respondents interpret the quoted language as limiting the use for instructional services to music and dancing schools. That interpretation violates the plain meaning of the language of the ordinance, and is untenable (see McKinney’s Cons Laws of NY, Book 1, Statutes, §§ 238-240). (Appeal from judgment of Supreme Court, Onondaga County, Aloi, J. — art 78.) Present ■— Dillon, P. J., Callahan, Doerr, Green and Moule, JJ.